DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 10,328,973) in view of Schofield (US 2013/0321615).
Regarding claim 1:  Chan discloses a vehicular driving assistance system, the vehicular driving assistance system comprising:
a plurality of sensors (202) disposed at a vehicle equipped with the vehicular driving assistance system, each sensor of the plurality of sensors sensing a respective region exterior of the equipped vehicle (col. 5, lines 9-44);
an electronic control unit (ECU) comprising electronic circuitry and associated software, the electronic circuitry comprising a data processor for processing sensor data captured by the sensors;
a plurality of microphones (acoustic sensor) disposed at the equipped vehicle and sensing sounds emanating from exterior of the vehicle; wherein the ECU comprises a sound processor operable to process outputs of the plurality of microphones;
wherein, with the equipped vehicle traveling along a traffic lane of a road, the ECU, responsive to indication of an intended lane change of the equipped vehicle, and via processing at the data processor of sensor data captured by at least one sensor of the plurality of sensors, determines presence of another vehicle in a side traffic lane adjacent to the traffic lane in which the equipped vehicle is traveling;
wherein, responsive to determination of the presence of the other vehicle in the side traffic lane, the ECU, via processing an output of at least one microphone of the plurality of microphones, determines if the determined other vehicle is accelerating (col. 5, line 9-col. 6, line 66).  Chan does not disclose alerting the driver of the vehicle.  
Schofield discloses a driver assistance system for a vehicle comprising the generation of an alert to a driver of the equipped vehicle when a side vehicle is detected [0031].  It would have been obvious before the effective filing date of the claimed invention to utilize an alert means as taught by Schofield in a system as disclosed by Chan to effectively warn the driver of a potential collision of vehicles on the side of the host vehicle.

Regarding claim 6:  Chan discloses the sensors comprise exterior viewing cameras disposed at the equipped vehicle (col. 5, lines 37-44).
Regarding claim 7:  Chan discloses the microphones and the respective exterior viewing cameras share common circuitry (col. 5, lines 9-44) (Fig. 2).
Regarding claim 8:  Chan discloses each microphone of the plurality of microphones is disposed inside a camera housing of the respective camera (col. 5, lines 9-44) (Fig. 2).
Regarding claim 9:  Chan discloses the plurality of sensors comprises a plurality of radar sensors disposed at the equipped vehicle (col. 5, lines 9-44) (Fig. 2).
Regarding claim 10:  Chan discloses the plurality of sensors comprises a plurality of lidar sensors disposed at the equipped vehicle (col. 5, lines 9-44) (Fig. 2).



Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 10,328,973) in view of Schofield (US 2013/0321615) as applied to claim 1 above and further in view of Kanzler et al. (WO 2020/208446).
Regarding claim 5:   Chan discloses responsive to determination of the presence of the other vehicle in the side traffic lane, the ECU, via processing of outputs of the at least one microphone (acoustic sensor) of the plurality of microphones (col. 5, line 9-col. 6, line 53).  Chan and Schofield do not disclose determines if the other vehicle sounds its horn.  Kanzler discloses an automated vehicle safety system comprising the detection of another vehicle’s horn [0058].  It would have been obvious before the effective filing date of the claimed invention to sense other vehicle’s horn as taught by Kanzler in a system as disclosed by Chan and Schofield to be more aware of the traffic around the vehicle.
Regarding claim 20:  See the rejection of claims 1 and 5 above.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 10,328,973) in view of Schofield (US 2013/0321615) as applied to claim 1 above and further in view of Rajab et al. (US 2019/0329777).
Regarding claim 11:  Chan do not disclose the intended lane change is indicated via activation of a turn signal by the driver of the equipped vehicle.  Rajab discloses the lane change is activated by a turn signal by the driver of the equipped vehicle [0050, 0094].  It would have been obvious before the effective filing date of the claimed invention to activate the lane change by the turn signal of the equipped vehicle as taught by Rajab in a system as disclosed by Chan and Schofield to conveniently and effectively activate the lane change maneuver based on the intended travel of the vehicle.
Regarding claim 12:  Chan and Schofield does not disclose an autonomous vehicle.  Rajab discloses the intended lane change is indicated by an autonomous driving system of the vehicle [0026, 0080].
Regarding claim 13:  Chan and Schofield does not disclose not to complete the intended lane change.  Rajab discloses responsive to determination that the determined other vehicle is accelerating, the vehicular driving assistance system generates a signal to the autonomous driving system to not complete the intended lane change [0068, 0077, 0082].

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 10,328,973) in view of Schofield (US 2013/0321615) and Kanzler et al. (WO 2020/208446) as applied to claim 20 above and further in view of Rajab et al. (US 2019/0329777).
Regarding claim 24:  Chan do not disclose the intended lane change is indicated via activation of a turn signal by the driver of the equipped vehicle.  Rajab discloses the lane change is activated by a turn signal by the driver of the equipped vehicle [0050, 0094].  It would have been obvious before the effective filing date of the claimed invention to activate the lane change by the turn signal of the equipped vehicle as taught by Rajab in a system as disclosed by Chan and Schofield to conveniently and effectively activate the lane change maneuver based on the intended travel of the vehicle.
Regarding claim 25:  Chan and Schofield does not disclose not to complete the intended lane change.  Rajab discloses responsive to determination that the determined other vehicle is accelerating, the vehicular driving assistance system generates a signal to the autonomous driving system to not complete the intended lane change [0068, 0077, 0082].

Allowable Subject Matter
Claims 14-19 are allowed.
Claims 2-4 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Sekine et al. (US 5,761,630) discloses a vehicle control system for merging vehicles safely.
-Ray Avalani (US 8,976,040) discloses an intelligent driver assist system based on multimodal sensor fusion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967. The examiner can normally be reached M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        12/14/22